DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
Art Rejections
Obviousness
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 3–5 and 12–15 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2018/0117762 (published 03 May 2018) (“Earwood”); WO 2018151106 (published 23 August 2018) (“Naganuma”) and US Patent 10,596,477 (filed 07 August 2017) (“Whipple”).
Claims 6, 7 and 9–11 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Earwood, Naganuma and US Patent Application Publication 2018/0043838 (published 15 February 2018) (“Ellerman”).
Claims 16–18 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Earwood, Naganuma and US Patent Application Publication 2019/0152066 (filed 29 July 2016) (“Park”).
Claims 19 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over the combination of Earwood, Naganuma, Park and Ellerman.
Claim 1 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed device and the Earwood reference.
Claim 1
The Earwood Reference
“1. An electronic device comprising:
The Earwood reference describes a robotic device (e.g., 400) corresponding to the claimed electronic device since it includes multiple electronic components. Earwood at ¶ 75, FIG.4.
“a speaker;
Earwood’s robotic device similarly includes a speaker contained in, for example, an external accessory 580. Id. at ¶ 107, FIG.B5
“a microphone;
Earwood describes including microphones in its robotic device. Id. at ¶ 58.
“a substrate on which the speaker and the microphone are mounted;
Earwood’s robotic device includes a carrier (e.g., 414), which serves as the attachment point and support for the device’s internal components, including printed circuit boards, electronic assemblies, sensor arrays (e.g., microphones), audio elements (e.g., 591) antennas and connectors. Id. at ¶¶ 80, 104, FIG.5B.
However, Earwood does not expressly describe connecting a speaker to its carrier. Rather, Earwood suggests locating a speaker in an external accessory 580. Id. at ¶ 107.
“a spherical housing defining therein an inner space in which the speaker, the microphone, and the substrate are disposed;
Earwood’s robotic device further includes a spherical housing (e.g., 402) corresponding to the claimed spherical housing. Id. at ¶ 75, FIG.4. Earwood’s spherical housing includes an inner surface (e.g., 404) that defines an inner space containing a carrier (414) and at least a microphone. Id.
Earwood, however, locates its speaker in an external accessory 580. Id. at ¶ 107.
“a driver disposed in the inner space of the spherical housing and including at least one power generation actuator and at least one wheel configured to rotate the spherical housing by receiving power from the least one power generation actuator,
Earwood describes a corresponding driver, or drive system (e.g., 401). Id. at ¶ 78, FIG.4. Earwood’s drive system (401) is located in the internal space (404) of its spherical housing (402). Id. Earwood’s drive system (401) includes the claimed power generation actuator (e.g., 422, 424) and wheel (e.g., 418, 420) that drives the spherical housing (402) with power received from the actuator. Id.
“a support member configured to be in contact with and support an inner surface of the spherical housing on one side thereof, and
“wherein the speaker is disposed adjacent to another side of the support member opposite the one side of the support member, which is in contact with the inner surface of the spherical housing, and configured to output sound using oscillation of the inner surface of the spherical housing,
Earwood’s robotic device does not include the claimed support member. The reference, however, does describe a magnet holder 480 that is configured in an analogous manner. In particular, the claimed support member and Earwood’s magnet holder 480 similarly extend from a substrate/carrier towards the inner surface of a spherical housing, in order to provide and maintain coupling between a component inside the housing and the outer wall of the spherical housing as the spherical housing rolls. Id. at ¶¶ 84–86, 96 FIGs.4, 5A. The difference is that Earwood’s magnet holder 480 does not contact and support the inner surface (404) of the spherical housing (402). Rather, it positions a set of magnets 482 near an inner surface (404) in order to provide magnetic coupling between pivot actuator 472 and an external accessory (e.g., 580). See id.
“wherein the spherical housing comprises an outer housing configured to come into contact with a ground, and
Earwood’s spherical housing (e.g., 402) corresponds to the claimed spherical housing. Id. at ¶ 75, FIG.4. Earwood’s spherical housing is an outer housing that comes into contact with ground.
an inner housing positioned inside the outer housing and spaced apart from the outer housing by a predetermined distance, and
Earwood does not describe a corresponding inner housing. As depicted, Earwood’s internal components are simply fixed to carrier 414, which is spaced apart from the inner surface of spherical housing 414.
“wherein the speaker is a vibration speaker, which is disposed adjacent to an upper end of the outer housing, the vibration speaker being configured to transmit the oscillation to the inner surface of the outer housing via the support member.”
Earwood does not characterize the described speaker as a vibration speaker positioned and operated as claimed.

Table 1
The table above shows that the Earwood reference describes a robotic device (e.g., 400) that corresponds closely to the claimed electronic device. The two devices differ, however, because Earwood’s robotic device does not include a vibration speaker located internally to the device’s spherical housing and because Earwood’s robotic device does not acoustically couple such a speaker to the upper, inner surface of the housing’s outer housing using a support member. Further, Earwood’s robotic device includes an outer spherical housing that contacts the ground, but does not also include an inner housing spaced apart from the outer housing. Earwood instead simply fixes internal components to a carrier 414 that is maintained a set distance from the inner surface of the outer housing 402.
The differences between the claimed device and the Earwood reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art. Earwood’s robotic device, like the claimed electronic device, are both spherical robots. Both devices include spherical housings that house various electronic and mechanical components, including a driver. Id. at ¶ 81, FIG.4. Both devices include speakers as well, for communicating with users. Id. at ¶ 107. Earwood describes locating the speaker in an external accessory that is magnetically coupled to the spherical housing by magnet holder 480 that may be pivoted into a desired orientation. Id. at ¶ 107. Earwood’s arrangement also allows for the speaker (and internal components) to remain fixed relative to the carrier (414) while the spherical housing rotates during movement of the robot. Id. at ¶¶ 84–86, 96 FIGs.4, 5A. Furthermore, Earwood recognizes that electronic components may be located internally, including microphones and other sensors. Id. at ¶¶ 58, 80. These teachings would have reasonably suggested to one of ordinary skill in the art at the time of filing to consider other configurations that include a speaker and other similar electronic components positioned internally and fixed relative to carrier 414 without requiring an external accessory. In this regard, the Naganuma reference describes a floating speaker. Naganuma at ¶¶ 22–25, FIGs.1–3. The speaker includes a vibration member 1 which has the form of a spherical housing. Id. Inside member 1 is a speaker transducer formed, in one embodiment, by a magnetostrictive element 6 and a rod 6a. Id. Element 6 and rod 6a are fixed at one point to member 1. Id. Rod 6a transmits vibrations generated by element 6 into member 1 to produce sound. Id. Read in light of Earwood, the Naganuma reference would have reasonably suggested to one of ordinary skill in the art at the time of filing the idea that a speaker may be formed by combining a transducer and a rod and coupling those elements to the inner surface of a spherical housing, which would radiate the vibrations generated and transmitted by the transducer and rod.
As already noted, Earwood’s device holds its components in static relation relative to a carrier (414) while allowing relative motion between the components and any point on spherical housing 402 so that the housing will enjoy freedom of movement. Based on this understanding of Earwood, one of ordinary skill would have recognized that Naganuma’s transducer and rod could not be permanently fixed to the inner surface (404) of the housing (402) since they would collide with other internal components during rotation of the housing. Rather, one of ordinary skill would have recognized that the rod and transducer would have to be held in place relative to Earwood’s carrier (414) while allowing relative movement between the transducer and the spherical housing (402). At the same time, one of ordinary skill in the art would have recognized that vibrations generated by the transducer and transmitted by the rod would have to be mechanically coupled to Earwood’s spherical housing (402) in order for the housing to radiate sound. These apparent problems are addressed by Earwood, who teaches and suggests using springs to bias an internal component into mechanical coupling with the inner surface (404) of the spherical housing (402). See Earwood at ¶¶ 82, 94, 99, FIGs.4, 5B. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Earwood’s robotic device (400) to include a transducer and rod similar to the ones described by Naganuma. One of ordinary skill in the art would have also mechanically coupled those elements to the inner surface (404) of Earwood’s spherical housing (402) with a spring or similar bias element. In that configuration, the rod would correspond to the claimed support member as it would be in contact with and support the inner surface (404) of Earwood’s spherical housing (402). Moreover, the opposite end of the rod would be in contact with the transducer/speaker. The rod would then transmit vibrations of the transducer to inner surface (404) of Earwood’s spherical housing (402). In that case, the speaker would operate as a vibration speaker located within the inner surface (404) of the spherical housing (404). The speaker would be positioned wherever the designer desired. For example, the speaker would be located near the upper end of Earwood’s spherical housing. See Earwood at FIG.5A (depicting a robot with an accessory located near the upper end of the spherical housing). The speaker’s transducer (e.g., a magnetostrictive transducer) would vibrate and the speaker’s rod (i.e., support member) would transmit the vibrations to the inner surface (404) of the spherical housing (402).
The Whipple reference, like Earwood, describes a robotic device including internal components housed within a spherical housing. Whipple at col. 7 ll. 9–32, FIGs.2, 3. Whipple further provides additional details and alternative methods for housing internal components. In particular, Whipple describes a receptacle, or inner housing, 36 contained within an outer, spherical housing 12. Id. Receptacle 36 contains a variety of components, including a motor 38, a battery 40 and a remote control (RC) receiver 42. Id. Wheels extend from receptacle 36 and contact the inner surface of the spherical housing 12. Id. A set of rollers 44, 46 suspend receptacle in spherical housing 12 at a predetermined distance. See id. And like Earwood’s magnet holder 480, Whipple’s device includes a traverse-elevation mechanism 50 that extends from receptacle 36 to variably position a magnet near the top of housing 12. Id. Accordingly, given the plain similarity between Earwood’s device and Whipple’s device, and Whipple’s detailed teachings on housing internal components in a receptacle, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly housed Earwood’s battery, electronics and drive components in an internal receptacle, or housing, similar to Whipple’s receptacle 36. For the foregoing reasons, the combination of the Earwood, the Naganuma and the Whipple references makes obvious all limitations of the claim.
Claim 3 depends on claim 1 and further requires the following:
“wherein the speaker is configured to be tiltable so as to be directed toward an external object disposed outside the electronic device.”
The Earwood reference similarly teaches a pivot structure 473 attached to carrier 414 by a pivot actuator 472. Earwood at ¶ 87, FIG.4. This structure allows for pivoting of magnetic elements 482 and an external accessory 510 (containing a speaker) connected to spherical housing 402 by magnetic elements 482. This configuration, taken in conjunction with the modification discussed in the rejection of claim 1, incorporated herein, suggests modifying Earwood so that its pivot structure 473 would be able to pivot/direct an internal speaker towards an external object just as it would if an external object was coupled to the end of the pivot structure. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 4 depends on claim 1 and further requires the following:
“further comprising: an elastic body disposed between the speaker and the substrate.”
The Earwood reference teaches and suggests including a tilt spring 508 between a carrier/substrate (414) and a speaker that is mechanically coupled to an inner surface (404) of a spherical housing (402) to minimize shocks on the internal components. Earwood at ¶ 97, FIG.5A. Moreover, one of ordinary skill in the art would recognize that the spring would also bias the speaker against the inner surface to ensure a good mechanical connection so that the speaker’s vibrations may be transmitted and radiated by the spherical housing (402) as discussed in the rejection of claim 1. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 5 depends on claim 1 and further requires the following:
“further comprising: an object detector; and
“at least one of a sensor configured to acquire information on an external object or a camera configured to capture an image of an outside of the electronic device.”
Similarly, Earwood describes including a motion detection sensor and processing circuitry to acquire information on an external object and to detect the external object. See Earwood at ¶¶ 43, 58, 105. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 6 depends on claim 5 and further requires the following:
“wherein at least a portion of the spherical housing comprises a transparent portion, and the transparent portion is formed to correspond to a position at which the object detector is disposed.”
The Earwood reference does not describe forming a spherical housing (402) with a transparent portion corresponding to the position of an object detector. The Ellerman reference, like Earwood, describes a spherical robot. Ellerman at Abs., FIG.1. Ellerman describes various embodiments of spherical robots, including ones with a head 14, like Earwood’s external accessory, and ones without a head. Id. at ¶ 54. In the latter case, Ellerman teaches and suggests embodying the robot’s spherical housing with a transparent housing so that internal sensors, including cameras and motion sensors, may observe the environment. Id. These teachings would have reasonably suggested to one of ordinary skill in the art at the time of the invention modifying Earwood’s spherical housing (402) to be made of transparent material so Earwood’s motion detection sensor (e.g., a camera) may observe motion outside the robot’s spherical housing. For the foregoing reasons, the combination of the Earwood, the Naganuma and the Ellerman references makes obvious all limitations of the claim.
Claim 7 depends on claim 6 and further requires the following:
“wherein the spherical housing comprises two substantially opaque portions and the transparent portion having a strip shape and formed between the two substantially opaque portions, the transparent portion being formed to correspond to a portion in which the object detector is disposed.”
Earwood does not describe a spherical housing (402) as including the claimed opaque portions and strip-shaped transparent portion corresponding to an object detector (Earwood’s motion detector). It is known in the robotic art to form a spherical housing from transparent materials to allow for sensors, particularly cameras and motion sensors, to interact with the surrounding environment. See, e.g., Ellerman at ¶ 54. The claimed concept of forming a strip of the housing from transparent materials and two surrounding opaque portions is simply a design choice. For the foregoing reasons, the combination of the Earwood, the Naganuma and the Ellerman references makes obvious all limitations of the claim.
Claim 9 depends on claim 1 and further requires the following:
“wherein the spherical housing has openings for voice reception, which are formed at opposite sides thereof, respectively, and wherein the microphone is disposed on the substrate at a position corresponding to a position of each of the openings.”
Claim 10 depends on claim 9 and further requires the following:
“wherein the openings at the opposite sides are formed to be parallel to a forward/reverse rotary shaft of the driver.”
Claim 11 depends on claim 10 and further requires the following:
“wherein at least one microphone is provided on the substrate at each of positions corresponding to the openings at the opposite sides of the spherical housing, and a total of three or more microphones are provided on the substrate.”
Earwood’s robotic device (400) similarly includes microphones coupled to the device’s substrate/carrier (414). Earwood at ¶¶ 58, 80. However, Earwood does not describe the claimed openings, and it does not describe the relative locations of multiple microphones. First, one of ordinary skill in the art at the time of filing would have readily recognized the need to provision openings for a microphone. Microphones are acoustic devices and require coupling to air. While that coupling may be provided through various means, Official notice is taken of the fact that coupling between a microphone and air is readily provided through the inclusion of openings in a housing located proximal to a microphone (e.g., cellphones almost universally include housing openings to allow passage of air to an internal microphone). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have included openings in Earwood’s spherical housing (402) corresponding to the position of Earwood’s internal microphones.
Second, the Ellerman reference, like Earwood, describes a robotic device having a spherical housing. Ellerman suggests providing a directional microphone response by including an array of microphones (e.g., three or more microphones) distributed evenly around the periphery of the robot. Ellerman at ¶ 70. Ellerman explains that this enables the robot to detect the direction-of-arrival for a detected sound. Id. This would have reasonably suggested to one of ordinary skill in the art at the time of the invention similarly configuring Ellerman’s robot to include a microphone array with microphones and openings located opposite to each other and distributed around the periphery of the robot. For the foregoing reasons, the combination of the Earwood, the Naganuma and the Ellerman references makes obvious all limitations of the claim.
Claim 12 depends on claim 1 and further requires the following:
“wherein the driver comprises a forward/reverse driver configured to rotate the spherical housing about a rotary shaft parallel to a ground on which the electronic device travels.”
Similarly, Earwood’s robotic device (400) includes drivers, such as motors 422, 424. Earwood at ¶¶ 81, 88, 95, FIGs.4, 5A. Earwood’s motors move wheels 418, 420 through associated shafts, axles and gear drives. Id. Notably, the shafts are contemplated as being oriented parallel to the ground based on the depicted orientation of wheels 418, 420. See id. at FIG.4. This drive mechanism rotates Earwood’s wheels 418, 420 about their shafts, causing the spherical housing (402) to similarly rotate about the shaft, causing the robotic device (400) to move forward/backward. See id. at ¶¶ 81, 88, 95, FIGs.4, 5A. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 13 depends on claim 12 and further requires the following:
“wherein the driver further comprises a direction-converting driver configured to rotate the spherical housing about a rotary shaft perpendicular to the ground, or configured to tilt the spherical housing leftward or rightward.”
Similarly, the Earwood reference describes using its drivers and actuators to shift the center of mass within the spherical housing (402) in order to rotate or tilt the housing in a desired steering direction. See Earwood at ¶¶ 87, 88, 100, 101. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 14 depends on claim 1 and further requires the following:
“wherein the support member comprises: a first support member configured to support the inner surface of the spherical housing at one side thereof and connected to the speaker at another side thereof, and a second support member configured to support the spherical housing in a direction substantially opposite a direction in which the first support member supports the spherical housing.”
The obviousness rejection of claim 1, incorporated herein, shows the obviousness of modifying Earwood’s robotic device (400) to include an internal speaker configured to vibrate the robotic device’s spherical housing (402). For example, based on the teachings of Naganuma, one of ordinary skill in the art would have reasonably recognized that mechanically coupling an audio transducer to a spherical housing via a rod, would induce vibrations in the housing that would produce acoustic radiations. The rejection shows that the rod would correspond to the claimed first support member since one end of the rod would contact and support the inner surface (404) of Earwood’s spherical housing (402) while the other end of the rod would be coupled to the audio transducer. The location of the speaker is plainly a matter of design choice. One example would be to locate the speaker near the top of Earwood’s spherical housing (402) as suggested by the location of the external accessory (510) and the location of Naganuma’s speaker.
Moreover, the Earwood reference describes including second support members, such as biasing elements 454, 456, configured to impart a downward vertical force to the inner surface (404) of the spherical housing (402). Earwood at ¶ 82, FIG.4. This downward force would be opposite to an upward vertical force applied to the inner surface (404) by a speaker located near the top of the spherical housing (404). For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 15 depends on claim 1 and further requires the following:
“further comprising: a processor configured to control, when receiving first input information, the driver to move the spherical housing to a position, which is newly designated in response to the received first input information; and
“configured to control, when receiving second input information, the speaker to be oriented in a first direction or a second direction different from the first direction in response to the received second input information.”
Earwood’s robotic device (400) similarly includes a processor that causes Earwood’s drivers/motors to move the spherical housing (402) to a new first position in response to first input information (e.g., a first user command) and to reposition internal components, including a speaker, via a pivot structure (473), in response to second input information (e.g., a second user command). Earwood at ¶¶ 42, 94, 103, 105, 107. For the foregoing reasons, the combination of the Earwood and the Naganuma references makes obvious all limitations of the claim.
Claim 16 is drawn to “an electronic device.” The following table illustrates the correspondence between the claimed device and the Earwood reference.
Claim 16
The Earwood Reference
“16. An electronic device comprising:
The Earwood reference describes a robotic device (e.g., 400) corresponding to the claimed electronic device since it includes multiple electronic components. Earwood at ¶ 75, FIG.4.
“a speaker;
Earwood’s robotic device similarly includes a speaker contained in, for example, an external accessory 580. Id. at ¶ 107, FIG.B5
“an object detector;
Similarly, Earwood describes including a motion detection sensor and processing circuitry to acquire information on an external object and to detect the external object. See Earwood at ¶¶ 43, 58, 105.
“a microphone;
Earwood describes including microphones in its robotic device. Id. at ¶ 58.
“a substrate on which the speaker, the object detector, and the microphone are mounted;
Earwood’s robotic device includes a carrier (e.g., 414), which serves as the attachment point and support for the device’s internal components, including printed circuit boards, electronic assemblies, sensor arrays (e.g., microphones and object detectors), audio elements (e.g., 591) antennas and connectors. Id. at ¶¶ 80, 104, FIG.5B.
However, Earwood does not expressly describe connecting a speaker to its carrier. Rather, Earwood suggests locating a speaker in an external accessory 580. Id. at ¶ 107.
“a housing including a spherical outer housing defining therein an inner space in which the speaker, the object detector, the microphone, and the substrate are disposed,
Earwood’s robotic device further includes a spherical housing (e.g., 402) corresponding to the claimed spherical housing. Id. at ¶ 75, FIG.4. Earwood’s spherical housing includes an inner surface (e.g., 404) that defines an inner space containing a carrier (414) and at least a microphone. Id.
Earwood, however, locates its speaker in an external accessory 580. Id. at ¶ 107.
“the spherical outer housing being configured to come into contact with a ground, and an inner housing disposed inside the spherical outer housing and spaced apart from the spherical outer housing by a predetermined distance;
“multiple second members configured to maintain the distance between the inner housing and the spherical outer housing constant;
Earwood’s spherical housing (402) similarly comes into contact with ground. Id. at ¶ 75, FIG.4.
Earwood’s description plainly lacks significant detail concerning how the drive components are housed.
“a forward/reverse driver including at least one power generation actuator and at least one wheel configured to drive the spherical outer housing by receiving power from the at least one power generation actuator; and
Earwood describes a corresponding driver, or drive system (e.g., 401). Id. at ¶ 78, FIG.4. Earwood’s drive system (401) is located in the internal space (404) of its spherical housing (402). Id. Earwood’s drive system (401) includes the claimed power generation actuator (e.g., 422, 424) and wheel (e.g., 418, 420) that drives the spherical housing (402) with power received from the actuator. Id.
“a direction-converting driver configured to rotate the housing about a rotary shaft perpendicular to the ground, or configured to tilt the housing leftward and rightward, 
Similarly, the Earwood reference describes using its drivers and actuators to shift the center of mass within the spherical housing (402) in order to rotate or tilt the housing in a desired steering direction. See Earwood at ¶¶ 87, 88, 100, 101. Earwood’s robotic device does not include the claimed support member. The reference, however, does describe a magnet holder 480 that is configured in an analogous manner. In particular, the claimed support member and Earwood’s magnet holder 480 similarly extend from a substrate/carrier towards the inner surface of a spherical housing, in order to provide and maintain coupling between a component inside the housing and the outer wall of the spherical housing as the spherical housing rolls. Id. at ¶¶ 84–86, 96 FIGs.4, 5A. The difference is that Earwood’s magnet holder 480 does not contact and support the inner surface (404) of the spherical housing (402). Rather, it positions a set of magnets 482 near an inner surface (404) in order to provide magnetic coupling between pivot actuator 472 and an external accessory (e.g., 580). See id.
“a first support member configured to come into contact with and support an inner surface of the housing at one side thereof and connected to the speaker at another side thereof;
“wherein the speaker outputs sound by causing the surface of the spherical outer housing to oscillate.”
Earwood’s robotic device does not include the claimed support member. The reference, however, does describe a magnet holder 480 that is configured in an analogous manner. In particular, the claimed support member and Earwood’s magnet holder 480 similarly extend from a substrate/carrier towards the inner surface of a spherical housing, in order to provide and maintain coupling between a component inside the housing and the outer wall of the spherical housing as the spherical housing rolls. Id. at ¶¶ 84–86, 96 FIGs.4, 5A. The difference is that Earwood’s magnet holder 480 does not contact and support the inner surface (404) of the spherical housing (402). Rather, it positions a set of magnets 482 near an inner surface (404) in order to provide magnetic coupling between pivot actuator 472 and an external accessory (e.g., 580). See id.

Table 2
The table above shows that the Earwood reference describes a robotic device (e.g., 400) that corresponds closely to the claimed electronic device. The two devices differ, however, because Earwood’s robotic device does not include the claimed inner housing and multiple second members. Earwood’s robotic device does not include a speaker located internally to the device’s spherical housing and because Earwood’s robotic device does not acoustically couple such a speaker to the inner surface of the housing using a support member.
The differences between the claimed device and the Earwood reference are such that the invention as a whole would have been obvious to one of ordinary skill in the art. Concerning the claimed inner housing and multiple second members, the Park reference, like Earwood, describes a robotic device including internal components housed within a spherical housing. Park at ¶ 34, FIG.1. Park further provides some more detail concerning the manner in which drive components may be internally housed. In particular, Park describes an inner frame 250 housing the internal drive components. Park at ¶¶ 38, 39, FIG.1. Wheels, or multiple second members, extend from the inner frame 250 and contact the inner surface of the spherical housing. Id. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have similarly housed Earwood’s drive components in an internal housing, or frame, similar to Park’s inner frame 250.
Concerning the claimed speaker, Earwood’s robotic device, like the claimed electronic device, are both spherical robots. Both devices include spherical housings that house various electronic and mechanical components, including a driver. Both devices include speakers as well, for communicating with users. Earwood describes locating the speaker in an external accessory that is magnetically coupled to the spherical housing by magnet holder 480 that may be pivoted into a desired orientation. Earwood’s arrangement also allows for the speaker (and internal components) to remain fixed relative to the carrier (414) while the spherical housing rotates during movement of the robot. Furthermore, Earwood recognizes that electronic components may be located internally, including microphones and other sensors. These teachings would have reasonably suggested to one of ordinary skill in the art at the time of filing to consider other configurations that include a speaker and other similar electronic components positioned internally and fixed relative to carrier 414 without requiring an external accessory. In this regard, the Naganuma reference describes a floating speaker. Naganuma at ¶¶ 22–25, FIGs.1–3. The speaker includes a vibration member 1 which has the form of a spherical housing. Id. Inside member 1 is a speaker transducer formed, in one embodiment, by a magnetostrictive element 6 and a rod 6a. Id. Element 6 and rod 6a are fixed at one point to member 1. Id. Rod 6a transmits vibrations generated by element 6 into member 1 to produce sound. Id. Naganuma then would have reasonably suggested to one of ordinary skill in the art at the time of filing the idea that a speaker may be formed by combining a transducer and a rod and coupling those elements to a spherical housing, which will radiate the vibrations generated and transmitted by the transducer and rod.
As already noted, Earwood’s device holds its components in static relation relative to a carrier (414) while allowing relative motion between the components and any point on spherical housing 402 so that the housing will enjoy freedom of movement. Based on this understanding of Earwood, one of ordinary skill would have recognized that Naganuma’s transducer and rod could not be permanently fixed to the inner surface (404) of the housing (402) since they would collide with other internal components during rotation of the housing. Rather, one of ordinary skill would have recognized that the rod and transducer would have to be held in place relative to Earwood’s carrier (414) while allowing relative movement in relation to the spherical housing (402). At the same time, one of ordinary skill in the art would have recognized that vibrations generated by the transducer and transmitted by the rod would have to be mechanically coupled to Earwood’s spherical housing (402) in order for the housing to radiate sound. These apparent problems are addressed by Earwood, who teaches and suggests using springs to bias an internal component into mechanical coupling with the inner surface (404) of the spherical housing (402). See Earwood at ¶¶ 82, 94, 99, FIGs.4, 5B. Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have modified Earwood’s robotic device (400) to include a transducer and rod similar to the ones described by Naganuma. One of ordinary skill in the art would have also mechanically coupled those elements to the inner surface (404) of Earwood’s spherical housing (402) with a spring or similar bias element. In that configuration, the rod would correspond to the claimed support member as it would be in contact with and support the inner surface (404) of Earwood’s spherical housing (402). Moreover, the opposite end of the rod would be in contact with the transducer/speaker. The rod would then transmit vibrations of the transducer to inner surface (404) of Earwood’s spherical housing (402). For the foregoing reasons, the combination of the Earwood, the Naganuma and the Park references makes obvious all limitations of the claim.
Claim 17 depends on claim 16 and further requires the following:
“wherein the speaker is configured to be tilted so as to be directed toward an external object disposed outside the electronic device.”
The Earwood reference similarly teaches a pivot structure 473 attached to carrier 414 by a pivot actuator 472. Earwood at ¶ 87, FIG.4. This structure allows for pivoting of magnetic elements 482 and an external accessory 510 (containing a speaker) connected to spherical housing 402 by magnetic elements 482. This configuration, taken in conjunction with the modification discussed in the rejection of claim 1, incorporated herein, suggests modifying Earwood so that its pivot structure 473 would be able to pivot/direct an internal speaker towards an external object just as it would if an external object was coupled to the end of the pivot structure. For the foregoing reasons, the combination of the Earwood, the Naganuma and the Park references makes obvious all limitations of the claim.
Claim 18 depends on claim 16 and further requires the following:
“further comprising: an elastic body disposed between the speaker and the substrate.”
The Earwood reference teaches and suggests including a tilt spring 508 between a carrier/substrate (414) and a speaker that is mechanically coupled to an inner surface (404) of a spherical housing (402) to minimize shocks on the internal components. Earwood at ¶ 97, FIG.5A. Moreover, one of ordinary skill in the art would recognize that the spring would also bias the speaker against the inner surface to ensure a good mechanical connection so that the speaker’s vibrations may be transmitted and radiated by the spherical housing (402). For the foregoing reasons, the combination of the Earwood, the Naganuma and the Park references makes obvious all limitations of the claim.
Claim 19 depends on claim 16 and further requires the following:
“wherein the housing comprises two substantially opaque portions and a transparent portion having a strip shape and formed between the two substantially opaque portions, the transparent portion being formed to correspond to a portion in which the object detector is disposed.”
Earwood does not describe a spherical housing (402) as including the claimed opaque portions and strip-shaped transparent portion corresponding to an object detector (Earwood’s motion detector). It is known in the robotic art to form a spherical housing from transparent materials to allow for sensors, particularly cameras and motion sensors, to interact with the surrounding environment. See, e.g., Ellerman at ¶ 54. The claimed concept of forming a strip of the housing from transparent materials and two surrounding opaque portions is simply a design choice. For the foregoing reasons, the combination of the Earwood, the Naganuma, the Park and the Ellerman references makes obvious all limitations of the claim.
Claim 20 depends on claim 16 and further requires the following:
“wherein at least one microphone is provided on the substrate at each of positions corresponding to openings at the opposite sides of the housing, and a total of three or more microphones are provided on the substrate.”
Earwood’s robotic device (400) similarly includes microphones coupled to the device’s substrate/carrier (414). Earwood at ¶¶ 58, 80. However, Earwood does not describe the claimed openings, and it does not describe the relative locations of multiple microphones. First, one of ordinary skill in the art at the time of filing would have readily recognized the need to provision openings for a microphone. Microphones are acoustic devices and require coupling to air. While that coupling may be provided through various means, Official notice is taken of the fact that coupling between a microphone and air is readily provided through the inclusion of openings in a housing located proximal to a microphone (e.g., cellphones almost universally include housing openings to allow passage of air to an internal microphone). Accordingly, it would have been obvious for one of ordinary skill in the art at the time of filing to have included openings in Earwood’s spherical housing (402) corresponding to the position of Earwood’s internal microphones.
Second, the Ellerman reference, like Earwood, describes a robotic device having a spherical housing. Ellerman suggests providing a directional microphone response by including an array of microphones (e.g., three or more microphones) distributed evenly around the periphery of the robot. Ellerman at ¶ 70. Ellerman explains that this enables the robot to detect the direction-of-arrival for a detected sound. Id. This would have reasonably suggested to one of ordinary skill in the art at the time of the invention similarly configuring Ellerman’s robot to include a microphone array with microphones and openings located opposite to each other and distributed around the periphery of the robot. For the foregoing reasons, the combination of the Earwood, the Naganuma, the Park and the Ellerman references makes obvious all limitations of the claim.
Summary
Claims 1, 3–7 and 9–20 are rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Response to Applicant’s Arguments
Applicant’s Reply (11 August 2022) has substantively amended the claims. This Office action has updated the rejections appropriately. Applicant’s Reply at 7–12 further includes comments germane to the updated rejections. The rejections of independent claims 1 and 16 are presmised on a combination of references. The Earwood reference describes a base device—a spherical robot that rolls on the ground. Earwood’s robot includes an external accessory including a speaker. Earwood’s robot maintains the accessory in place relative to ground even as the housing rolls by coupling the accessory to the housing with a magnetic field. The Naganuma reference further describes a mechanism for generating sound with a vibrating transducer whose vibrations are coupled to the upper, inner surface of a spherical housing. The rejections show that these two references teach and suggest modifying Earwood to produce the claimed invention. One of ordinary skill would have reasonably recognized from Naganuma that Earwood’s sperhical housing would make a suitable vibration body that may be driven by a vibrating transducer. The rejection further walks through several issues that would need to be resolved, such as how to hold the transducer in static relation to ground (e.g., mount it to the carrier) and how to securely couple the transducer’s vibrations to a moving spherical housing (e.g., using Earwood’s biasing springs). Applicant’s comments do not fairly address this detailed analysis.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER F BRINEY III whose telephone number is (571)272-7513. The examiner can normally be reached M-F 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Walter F Briney III/

Walter F Briney IIIPrimary ExaminerArt Unit 2651

9/30/2022